Exhibit 10.1
 
AMENDMENT TO ADVISORY AGREEMENT


This amendment to the Advisory Agreement dated as of November 6, 2006, between
Oxis International, Inc., a Delaware corporation (the “Company”), and Ambient
Advisors LLC (the “Advisor”) is dated October 11, 2007.


The following sections replace the same sections in the original Advisory
Agreement dated November 6, 2006, effective retroactively to October 15, 2006
(the “Commencement Date” of the Advisory Agreement).


4.  Time to be Devoted to Services.  During the Term, the Advisor agrees to
spend approximately one half (50%) of the Advisor’s working time to the
provisions of services hereunder.


5.  Compensation.


(a)           Advisory Fee.  The Company shall pay to the Advisor an advisory
fee of $125,000 per annum.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment to the Advisory Agreement as of the date first written above.







  OXIS International, Inc.          
By:
/s/ Marvin S. Hausman, M.D.       Marvin S. Hausman, M.D.       President & CEO
         







  AMBIENT ADVISORS LLC          
By:
/s/ Gary M. Post       Gary M. Post                

